Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  	The amendment filed December 16, 2020, is acknowledged and has been entered.  Claims 17, 18, 26 and 33 have been canceled.  Claims 16, 19-25, 27, 34 and 37-39 have been amended.  Claims 40-50 have been newly added.

2.  	Claims 16, 19-25, 27-32 and 34-50 are pending.


Election/Restrictions
3.	The amendment filed December 16, 2020, presents new claims 46-50, so as to be directed to inventions that are independent or distinct from the invention originally elected by original presentation for the following reasons: 
In this case, newly presented claims 46-50 are drawn to a distinct product of a polynucleotide which is comprised of DNA and which is independent or distinct from the invention originally elected and examined for the following reasons:  
In this case, the invention elected by original presentation is an antibody, which comprises amino acids which is distinct from a polynucleotide comprising DNA.  
Furthermore, because the elected invention is distinct from the newly presented inventions for these reasons, the searches necessary to consider claims directed to the elected invention is not the same, nor is it coextensive in scope with the newly presented methods.  Notably, the newly presented products would require different searches in sequence databases.  For these reasons, the examination of the newly presented product along with the elected invention would be a serious burden.
Thus, if claims drawn to the newly presented methods had been originally presented, they would have been properly restricted from the elected invention because such methods have been shown to be patentably distinct and because the examination of all inventions could not be made without serious burden. See MPEP § 803.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  



4.	Claims 28-32 and 46-50 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species of invention, there being no allowable generic or linking claim.  

5.  	Claims 16, 19-25, 27 and 34-45 are under examination.

Grounds of Rejection Withdrawn
6.	Applicant's amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action.



New Claim Rejections - 35 USC § 112

7.      The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



This is a NEW MATTER rejection.
In the amendment filed December 16, 2020, new claim 40 was presented to recite “wherein the mature heavy chain variable region comprises the amino acid sequence of any of SEQ ID NOS:2-7 and the mature light chain variable region comprises the amino acid sequence of any of SEQ ID NOS:17-24”.
In the amendment Applicant has indicated that support is in paragraphs 163 and 165.
After reviewing the specification, it does not appear that the specification, including the claims, as originally filed, provides adequate support for new claims.
Here these paragraphs set forth heavy chain variable regions comprising the amino acid sequence of SEQ ID NOs:2, 4, 5, 6, and 7 and light chain variable regions comprising the amino acid sequence of SEQ ID NOS:17, 19, 20, 21, 22, 23 and 24.  It does not appear that SEQ ID NO:3 is considered a heavy chain variable region, nor is SEQ ID NO:18 considered a light chain variable region as is currently claimed.
Therefore, given the apparent difference in the breadth of the claims, and that of the pertinent disclosures, it is submitted that this clearly illustrates that such amendments have in fact introduced new concepts, thereby violating the written description requirement set forth under 35 U.S.C. §112, first paragraph. For these reasons, it is not apparent that Applicant had originally contemplated the subject matter encompassed by the claims at the time the application was filed.
Otherwise this issue might be resolved if Applicant were to point to other disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary written support for the language of the instant claims. 


Conclusion
9.	Claims 16, 19-25, 27, 34-39 and 41-45 are allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

				

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 12, 2021